  Case 3:20-cr-00575-X Document 113 Filed 03/26/21        Page 1 of 2 PageID 1168



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


 UNITED STATES OF AMERICA,                 §
                                           §
 v.                                        §       No. 3:20-CR-0575-X
                                           §
 JONATHAN DEAN DAVIS                       §

                   MEMORANDUM OPINION AND ORDER

       The parties are right. The Court did resurrect Lazarus. The United States

filed a Second Motion in Limine [Doc. No. 69], as did the Defendant [Doc. No. 81].

The Court denied both motions as untimely [Doc. No. 105]. The Defendant and the

United States each filed a Motion to Reconsider the denial [Doc. Nos. 106, 110],

arguing the motions were timely. The Court finds those motions to reconsider to be

persuasive, GRANTS them [Doc. Nos. 106, 110], and now WITHDRAWS the

previous order [Doc. No. 105] and considers the merits of those second motions in

limine. After consideration, the Court DENIES both motions in limine [Doc. Nos. 69,

81].

                                    Discussion

       The Court’s scheduling order included motions in limine under the amended

“pretrial materials” deadline. So the Court did in fact revive that deadline, deeming

the subsequent motions in limine timely.

       Turning to the merits of the second motions in limine, the record is

insufficiently developed for the Court to fully evaluate and rule on the admissibility




                                           1
  Case 3:20-cr-00575-X Document 113 Filed 03/26/21                 Page 2 of 2 PageID 1169



of the limine issues presented by each motion at this juncture. Accordingly, the Court

DENIES both motions.

       The Court is, however, concerned by certain categories of evidence identified

in the Defendant’s motion, namely limine issues A, B, C, 1 E, and J.6.e. 2                     The

Government should signal its intent at trial to introduce evidence, testimony, or

arguments related to these issues to allow for objection and evaluation before

introduction.



       IT IS SO ORDERED this 26th day of March, 2021.




                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE




       1 Issues A, B, and C generally involve evidence of third-party actions or statements being
attributed to the Defendant.
       2 Specifically, evidence of payments received from the Department of Veterans Affairs for the

purpose of proving money laundering.

                                                 2
